                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PUBLIC RISK INNOVATIONS,                            Case No. 21-cv-03573-EMC
                                         SOLUTIONS, AND MANAGEMENT,
                                   8
                                                         Petitioner,                         ORDER RE PETITIONER’S MOTION
                                   9                                                         TO COMPEL ARBITRATION AND
                                                  v.                                         RESPONDENT’S CROSS-MOTION TO
                                  10                                                         COMPEL ARBITRATION
                                         AMTRUST FINANCIAL SERVICES,
                                  11     INC., et al.,                                       Docket No. 12, 20
                                  12                     Respondents.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           Currently pending before the Court are the parties’ cross-motions to compel arbitration.

                                  16   Both parties agree that they have two disputes that should be arbitrated (one concerning the GL-1

                                  17   Certificate and the other concerning the GL-2 Certificate). However, they disagree over who the

                                  18   arbitrators should be; hence, the pending motions. The crux of the dispute is whether Mr. Conley,

                                  19   the arbitrator selected by PRISM (one of three people on the arbitration panel), should be

                                  20   disqualified from being an arbitrator.

                                  21           Having considered the parties’ briefs and accompanying submissions, the Court finds that

                                  22   Mr. Conley is not a qualified arbitrator under the terms of the parties’ arbitration agreement.

                                  23   However, the Court rejects AmTrust’s argument that, because Mr. Conley is not a qualified

                                  24   arbitrator, PRISM has failed to select an arbitrator and that therefore AmTrust has the right to

                                  25   select a second arbitrator of its choice.

                                  26                                            I.    DISCUSSION

                                  27           As an initial matter, the Court notes that the parties agreed that this dispute should be

                                  28   decided by the Court now (rather than after the arbitrations are completed, at which time AmTrust,
                                   1   if it were the losing party in the arbitrations, could seek to vacate the arbitration decisions on the

                                   2   ground of bias on the part of Mr. Conley). Compare Serv. Partners, LLC v. Am. Home Assurance

                                   3   Co., No. CV-11-01858-CAS(Ex), 2011 U.S. Dist. LEXIS 67207, at *11 (C.D. Cal. June 20, 2011)

                                   4   (noting that “the Agreement does not allow one party to disqualify the other's named arbitrator”;

                                   5   also, “[i]t is well established that a district court cannot entertain an attack upon the qualifications

                                   6   of or partiality of arbitrators until after the conclusion of the arbitration and the rendition of an

                                   7   award”), with Availl, Inc. Ryder Sys., 110 F.3d 892, 895-96 (2d Cir. 1997) (noting there are some

                                   8   “cases in which an arbitrator was removed prior to arbitration on account of a relationship with

                                   9   one party to the dispute”).

                                  10           Turning to the merits, the Court rejects PRISM’s argument that AmTrust has waived the

                                  11   right to challenge Mr. Conley.

                                  12                   "'[W]aiver is the intentional relinquishment of a known right after
Northern District of California
 United States District Court




                                                       knowledge of the facts.' The burden . . . is on the party claiming a
                                  13                   waiver of a right to prove it by clear and convincing evidence that
                                                       does not leave the matter to speculation, and 'doubtful cases will be
                                  14                   decided against a waiver.'"
                                  15   Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 31 (1995). PRISM has not satisfied this high

                                  16   burden. Although the arbitration agreement includes a “time is of the essence” provision, it did

                                  17   not provide a specific deadline by which a party must make an objection to an arbitrator. PRISM

                                  18   has not proven a waiver here.

                                  19           AmTrust contends that Mr. Conley is not a qualified arbitrator because (1) he is not a

                                  20   “current or former official[] of [an] . . . insurance or reinsurance compan[y]” and (2) even if he

                                  21   were, he is not a “disinterested” official. Brenneman Decl., Exs. A-B (Certificates, General

                                  22   Condition No. 9) (providing that the arbitrators on the panel must be “disinterested current or

                                  23   former officials of property and casualty insurance or reinsurance companies not under the control

                                  24   or management of either party”).

                                  25           AmTrust’s first argument is not persuasive. Admittedly, Mr. Conley has only been

                                  26   “general counsel to numerous joint powers authorities [JPAs] and self-insurance joint powers

                                  27   authorities and risk pools.” Brenneman Decl. ¶ 19. Also, courts have held that self-insurance

                                  28   does not mean the same thing as “insurance” as that term is defined in the California Insurance
                                                                                           2
                                   1   Code. Nevertheless, that does not mean that JPAs can never be deemed insurance companies for

                                   2   purposes of the arbitration agreement at issue here. This is especially true given that, as a practical

                                   3   matter, a self-insurance pool serves the same purpose as insurance and is recognized as an

                                   4   alternative to insurance. See City of South El Monte v. S. Cal. Jt. Powers Ins. Auth., 38 Cal. App.

                                   5   4th 1629, 1634 (1995) (noting that the intent of the legislature in adopting Ca. Gov’t Code §

                                   6   990.8(c) was to “recognize these self-insuring pools as an alternative to insurance and remove

                                   7   them from regulation under the Insurance Code”) (emphasis added).

                                   8          The case on which AmTrust relies, Orange County Water Dist. v. Ass’n of Cal. Water

                                   9   Agencies Joint Powers Ins. Auth., 54 Cal. App. 4th 772 (1997), is not dispositive because the

                                  10   Court must consider the specific contract before it. Here, the contract at issue indicates that the

                                  11   term “insurance” should be interpreted more broadly (i.e., compared to the California Insurance

                                  12   Code). For example, the Certificates refer to PRISM as a “Company,” even though it is a public
Northern District of California
 United States District Court




                                  13   entity, and to the coverage PRISM provides its members as both a “Policy” and “(re)insurance

                                  14   contract(s)” (and not just Memoranda of Coverage). See Brenneman Decl., Exs. A-B (Certificates,

                                  15   General Condition No. 1) (defining “Company” as “[t]he entity or entities ceding reinsurance

                                  16   under this Certificate” and the “Policy Reinsured” as “[t]he (re)insurance contract(s), including

                                  17   Memorandum Of Coverage(s) reinsured by this Certificate”); see also Reply at 3 n.4 (noting that

                                  18   “JPAs do not issue policies – they issue Memoranda of Coverage”).

                                  19          Furthermore, a more generous interpretation of “insurance” is consistent with the specific

                                  20   process that the parties agreed to for selection of the arbitration panel – i.e., as PRISM argues, the

                                  21   whole point of the selection process was to allow each side to pick an arbitrator representative of

                                  22   its general interests and then have those arbitrators pick the third neutral. See Reply at 4.

                                  23          That Mr. Conley can fairly be said to have worked for an “insurance” company within the

                                  24   meaning of the arbitration agreement, however, is not the end of the matter. He must also be

                                  25   “disinterested.” Mr. Conley does not meet this requirement. PRISM does not dispute that Mr.

                                  26   Conley is currently an official for (1) entities that have members who are also members of PRISM

                                  27   or (2) entities that are actually members of PRISM itself. Given this fact, Mr. Conley cannot be

                                  28   said to be “disinterested” within the meaning of the arbitration agreement. Mr. Conley could feel
                                                                                          3
                                   1   some pressure to take positions favorable to PRISM because of the relationship between PRISM

                                   2   and the entities he works for. This is true even if the entities or their members have no direct

                                   3   financial interest in how the parties’ dispute here is resolved.

                                   4             Accordingly, the Court concludes that Mr. Conley is not a qualified arbitrator. PRISM

                                   5   must now select a new arbitrator(s) for the GL-1 and GL-2 arbitrations. The Court acknowledges

                                   6   AmTrust’s contention that PRISM has forfeited the right to select an arbitrator for the GL-2

                                   7   arbitration. This contention is meritless. PRISM did not fail to appoint an arbitrator; it appointed

                                   8   Mr. Conley. That Mr. Conley is not qualified to be an arbitrator does not mean that PRISM failed

                                   9   to act.

                                  10                                            II.    CONCLUSION

                                  11             Mr. Conley is not a qualified arbitrator, but PRISM has the right to select a new arbitrator

                                  12   in his place for both the GL-1 and GL-2 arbitrations.
Northern District of California
 United States District Court




                                  13             Because the pending dispute between the parties has been resolved, the Court directs the

                                  14   Clerk of the Court to administratively close this case. However, this does not preclude the parties

                                  15   from asking the Court to reopen this action should there be another dispute about the qualifications

                                  16   of an arbitrator. Any further dispute shall be brought to the Court’s attention by way of a short

                                  17   joint letter, not a fully noticed motion. The Court strongly discourages further litigation about the

                                  18   arbitration (litigation which inflicts needless and wasteful costs on the clients) and urges the

                                  19   parties to carry out the arbitrations.

                                  20             This order disposes of Docket Nos. 12 and 20.

                                  21

                                  22             IT IS SO ORDERED.

                                  23

                                  24   Dated: July 12, 2021

                                  25

                                  26                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  27                                                       United States District Judge
                                  28
                                                                                           4
